Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Sub-Species A2 (claims 1-4, 6-8, 11-14, & 18-20) in the reply filed on 07/06/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The last limitation of claim 1 recites “a lattice constant of the second material is different from the lattice constant of the second material by at least 5%”.  Please rewrite the limitation to take care of the typo. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (Pub. No.: US 2021/0151594 A1). 

Regarding Claim 1, Wong et al. discloses					                     an integrated circuit (IC) structure, comprising:							a Ill-N transistor that includes: 										a III-N semiconductor material (Par. 0024-0028; Fig. 1 – III-N semiconductor material layer 120 (channel layer) may include GaN), 								a first material, where a lattice constant of the first material is smaller than a 	lattice constant of the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material layer 130 (barrier layer) may include AlGaN), and 						a second material (Par. 0031-0035; Fig. 1 – second material layer 170 (strained 	layer)  may include a material including at least one compound selected from the group 	consisting of silicon nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, 	boron oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, titanium 	oxide and titanium oxynitride),							wherein: 											a portion of the first material is between the III-N semiconductor material and the second material (Fig. 1), and					 						a lattice constant of the second material is different from the lattice constant of the second material by at least 5% (Par. 0034-0037).

Regarding Claim 2, Wong et al., as applied to claim 1, discloses                                 the IC structure, wherein: 										the III-N transistor includes a gate stack adjacent to a portion of the first material (Par. 0030, Fig. 1-gate stack comprising gate 140), 							the III-N transistor includes first and second source/drain (S/D) regions in the III-N semiconductor material (Par. 0045, Fig. 1- first source/drain (S/D) region 150, second source/drain (S/D) region 160), 									the portion of the first material that is between the III-N semiconductor material and the second material is between the gate stack and the first S/D region (Fig. 1), and 				 the second material has the lattice constant that is larger than the lattice constant of the first material (Par. 0031-0035; Fig. 1 – as has been stated above, the second material layer 170 (strained layer)  may include a material including at least one compound selected from the group 	consisting of silicon nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, boron oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, titanium oxide and titanium oxynitride; some of these listed material has a lattice constant that is larger than the lattice constant of the first material).

Regarding Claim 4, Wong et al., as applied to claim 1, discloses                                 the IC structure, wherein the second material includes one or more metal nitrides (Par. 0031-0035; Fig. 1).

Regarding Claim 11, Wong et al., as applied to claim 1, discloses                              the IC structure, wherein a thickness of the second material is between 1 and 20 nanometers (Par. 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 3 is rejected under 35 U.S.C. 103 as obvious over Wong et al. (Pub. No.: US 2021/0151594 A1), as applied to claim 1.
Regarding Claim 3, Wong et al., as applied to claim 1, discloses                                the IC structure, wherein the second material includes boron and nitrogen (Par. 0032).			Wong et al. does not explicitly disclose                        			                    the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure.													The Examiner takes OFFICIAL NOTICE that the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure is well known in the art. 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure in order to manufacture an IC with the desired functionalities.

Claims 12-14 & 18-20 are rejected under 35 U.S.C. 103 as obvious over Wong et al. (Pub. No.: US 2021/0151594 A1).

Regarding Claim 12, Wong et al. discloses					                     an integrated circuit (IC) structure, comprising:							a Ill-N transistor that includes: 										a III-N semiconductor material (Par. 0024-0028; Fig. 1 – III-N semiconductor material layer 120 (channel layer) may include GaN), 								a first material, where a lattice constant of the first material is smaller than a 	lattice constant of the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material layer 130 (barrier layer) may include AlGaN), and 						a second material (Par. 0031-0035; Fig. 1 – second material layer 170 (strained 	layer)  may include a material including at least one compound selected from the group 	consisting of silicon nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, 	boron oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, titanium 	oxide and titanium oxynitride),							wherein: 											a portion of the first material is between the III-N semiconductor material and the second material (Fig. 1), and											a compressive or a tensile stress in the portion of the first material that is between the III-N semiconductor material and the second material (Par. 0031-0035; Fig. 1 – implied).   
Wong et al. does not explicitly disclose						            a compressive or a tensile stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal.
Wong et al. teaches use of a second material layer (strained layer) 170 directly disposed on the first material layer 130 to modify the stress imposed on the III-N semiconductor material (channel layer) and/or the first material layer 130 (barrier layer) (Par. 0031, Fig, 1). This reference explains that the polarization between the channel layer 120 and the barrier layer 130 may be enhanced by imposing a tensile stress on the channel layer 120, thereby enhancing the concentration of electron in 2DEG region. Furthermore, the strained layer 170 disposed on the barrier layer 130 may assist in decreasing on-resistance of the related semiconductor device (Par. 0031, Fig, 1). This prior art measures the stress in three of their semiconductor devices and found a correlation between the thickness of the strained layer 170 and the stress exerted on the channel layer (Par. 0103). So, one can tune the stress to achieve the desired device with tailored functionalities 
Wong et al.  discloses the claimed invention except for an integrated circuit (IC) structure, comprising:	a compressive or a tensile stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the integrated circuit (IC) structure, comprising:	a compressive or a tensile stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claim 13, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein: 										the III-N transistor includes a gate stack adjacent to a portion of the first material (Par. 0030, Fig. 1-gate stack comprising gate 140), 							the III-N transistor includes first and second source/drain (S/D) regions in the III-N semiconductor material (Par. 0045, Fig. 1- first source/drain (S/D) region 150, second source/drain (S/D) region 160), 									the portion of the first material that is between the III-N semiconductor material and the second material is between the gate stack and the first S/D region (Fig. 1), and 			the compressive or the tensile stress in the portion of the first material is the compressive stress (Fig. 1 – implied at least for certain combinations of materials for the first material and the second material).

Regarding Claim 14, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein the second material includes one or more of: 				a material including silicon and nitrogen (Par. 0032), and 						a material including silicon, oxygen, and nitrogen (Par. 0032).
	Wong et al. does not explicitly disclose                             
the IC structure, wherein the second material includes one or more of: 				a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and										a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40.						As has been explained in the rejection of claim 12 above, the layer 170 containing the second material is used to tune the stress in the first material containing layer (barrier layer) 130 and/or the III-N semiconductor material containing layer (channel layer) 120. One of the ways the strained layer properties can be tweaked is by controlling the stoichiometry of the strained layer 170, that is the layer containing the second material.  						Wong et al.  discloses the claimed invention except for the IC structure, wherein the second material includes one or more of: a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the IC structure, wherein the second material includes one or more of: a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claim 18, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein a thickness of the second material is between 20 and 200 nanometers (Par. 0033).

Regarding Claim 19, Wong et al. discloses						            a method of manufacturing an integrated circuit (IC) structure, the method comprising: 			providing a III-N semiconductor material over a support structure (Par. 0024-0028; Fig. 1 – III-N semiconductor material layer 120 (channel layer) may include GaN); 			providing a first material over the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material layer 130 (barrier layer) may include AlGaN); 				providing a second material over at least a portion of the first material (Par. 0031-0035; Fig. 1 – second material layer 170 (strained 	layer)  may include a material including at least one compound selected from the group consisting of silicon nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, boron oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, titanium oxide and titanium oxynitride), 					the second material imposing, on the first material, a compressive stress or a tensile stress (Par. 0031-0035; Fig. 1 – implied); and 									forming a III-N transistor so that a portion of the III-N semiconductor material forms a channel region of the III-N transistor, and so that at least a portion of the second material is over the first material that is between a gate stack of the III-N transistor and at least one of source and drain regions of the III-N transistor (Par. 0024-0035 & 0045, Fig. 1 – channel region 120; gate stack 140).													Wong et al. does not explicitly disclose						            the second material imposing, on the first material, a compressive stress or a tensile stress having an absolute value equal to or greater than 2 GigaPascal.
Wong et al. teaches use of a second material layer (strained layer) 170 directly disposed on the first material layer 130 to modify the stress imposed on the III-N semiconductor material (channel layer) and/or the first material layer 130 (barrier layer) (Par. 0031, Fig, 1). This reference further teaches that the polarization between the channel layer 120 and the barrier layer may be enhanced by imposing a tensile stress on the channel layer 120, thereby enhancing the concentration of electron in 2DEG region. Furthermore, the strained layer 170 disposed on the barrier layer may assist in decreasing on-resistance of the related semiconductor device (Par. 0031, Fig, 1). This prior art measures the stress in three of their semiconductor devices and found a correlation between the thickness of the strained layer 170 and the stress exerted on the channel layer (Par. 0103). So, one can tune the stress to achieve the desired device with tailored functionalities 
Wong et al.  discloses the claimed invention except for a method of manufacturing an integrated circuit (IC) structure, the method comprising: the second material imposing, on the first material, a compressive stress or a tensile stress having an absolute value equal to or greater than 2 GigaPascal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt method of manufacturing an integrated circuit (IC) structure, the method comprising: the second material imposing, on the first material, a compressive stress or a tensile stress having an absolute value equal to or greater than 2 GigaPascal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   
Regarding Claim 20, Wong et al., as applied to claim 19, discloses                             the method, further comprising: forming a further III-N transistor so that a further portion of the III-N semiconductor material forms a channel region of the further III-N transistor (Fig. 1 – this Fig. shows forming a III-N transistor; clearly there could be many more transistors formed using the teaching of this prior art, one of them could be considered as the further III-N transistor).		Wong et al., as applied to claim 19, does not explicitly disclose                                                                 the method, further comprising: wherein one of the III-N transistor and the further III-N transistor is a depletion mode transistor and another one of the III-N transistor and the further III-N transistor is an enhancement mode transistor.								The Examiner takes OFFICIAL NOTICE that the method, further comprising: wherein one of the III-N transistor and the further III-N transistor is a depletion mode transistor and another one of the III-N transistor and the further III-N transistor is an enhancement mode transistor is well known in the art. 										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the method, further comprising: wherein one of the III-N transistor and the further III-N transistor of Wong et al. is a depletion mode transistor and another one of the III-N transistor and the further III-N transistor is an enhancement mode transistor in order to manufacture an IC with the desired functionalities.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamura et al. (Pub. No.: US 2012/0138944 A1).

Regarding Claim 1, Kanamura et al. discloses					         an integrated circuit (IC) structure, comprising:							a Ill-N transistor that includes: 										a III-N semiconductor material (Par. 0022-0026; Fig. 1H in light of Fig. 1A – III-	N semiconductor material layer 2b (electron transport layer) formed of intentionally 	undoped GaN), 												a first material, where a lattice constant of the first material is smaller than a 	lattice constant of the III-N semiconductor material (Par. 0022-0026; Fig. 1H in light of 	Fig. 1A – first material layer 2d (electron supply layer) formed of n-doped AlGaN), and 			a second material (Par. 0037-0038; Fig. 1H – second material layer 7 may 	include a material including at least one compound selected from the group consisting of 	alumina, aluminum oxynitride, silicon oxide, silicon nitride, silicon oxynitride, boron 	nitride, hafnium oxide, hafnium nitride and hafnium oxynitride),					wherein: 											a portion of the first material is between the III-N semiconductor material and the second material (Fig. 1H), and 											a lattice constant of the second material is different from the lattice constant of the second material by at least 5% (Par. 0022-0026 & 0037-0038; Fig. 1H – some of the materials mentioned above for second material has a lattice constant different from the lattice constant of the first material by at least 5%).

Regarding Claim 2, Kanamura et al., as applied to claim 1, discloses                        the IC structure, wherein: 										the III-N transistor includes a gate stack adjacent to a portion of the first material (Par. 0046-0047, Fig. 1H – gate stack comprising gate electrode 8), 						the III-N transistor includes first and second source/drain (S/D) regions in the III-N semiconductor material (Par. 0030-0034, Fig. 1H – first source/drain (S/D) region 4 and second source/drain (S/D) region 5), 										the portion of the first material that is between the III-N semiconductor material and the second material is between the gate stack and the first S/D region (Fig. 1H), and 				the second material has the lattice constant that is larger than the lattice constant of the first material (Par. 0022-0026 & 0037-0038; Fig. 1H – some of the materials mentioned above for second material , such as, alumina (Al2O3),  has a lattice constant larger than the lattice constant of the first material which in this case is AlGaN (for lattice constant data on alumina, see http://www.mt-berlin.com/frames_cryst/descriptions/sapphire.htm).

Regarding Claim 4, Kanamura et al., as applied to claim 1, discloses                        the IC structure, wherein: the second material includes one or more metal nitrides (Par. 0037-0038; Fig. 1H – second material layer 7, as mentioned above, may include a material including at least one compound selected from the group consisting of alumina, aluminum oxynitride, silicon oxide, silicon nitride, silicon oxynitride, boron nitride, hafnium oxide, hafnium nitride and hafnium oxynitride; among the materials listed above, silicon nitride, hafnium nitride, aluminum oxynitride etc. could be considered as metal nitrides).

Regarding Claim 11, Kanamura et al., as applied to claim 1, discloses                        the IC structure, wherein a thickness of the second material is between 1 and 20 nanometers (Par. 0038).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 3 is rejected under 35 U.S.C. 103 as obvious over Kanamura et al. (Pub. No.: US 2012/0138944 A1), as applied to claim 1.
Regarding Claim 3, Kanamura et al., as applied to claim 1, discloses                        the IC structure, wherein the second material includes boron and nitrogen (Par. 0038).			Kanamura et al. does not explicitly disclose                        			        the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure (Par. 0038).												The Examiner takes OFFICIAL NOTICE that the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure is well known in the art. 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the IC structure, wherein the second material of Kanamura et al. includes boron and nitrogen in a hexagonal crystal structure in order to manufacture an IC with the desired functionalities.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/29/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812